Filed 4/19/13 P. v. Banales CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D061472

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. JCF27831)

MARIO GERMAN BANALES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Imperial County, Poli Flores,

Jr., Judge. Affirmed as modified.



         A jury convicted defendant Mario German Banales of unlawful driving or taking

of a vehicle (Veh. Code, § 10851, subd. (a); count 1) and of receiving a stolen motor

vehicle (Pen.1 Code, § 496d, subd. (a); count 2). In a bifurcated proceeding, the trial

court found Banales had two prison priors within the meaning of section 667.5,




1        All further statutory references are to the Penal Code.
subdivision (b), struck one of those priors and sentenced Banales to state prison for four

years.

         Banales raises three issues in this proceeding. First, he contends the sentencing

court's order requiring him to pay $240 in restitution pursuant to section 1202.4,

subdivision (b)(1) violated the constitutional prohibition against the ex post facto

application of a law because the statutory minimum at the time he committed the instant

offenses was $200 and because the court allegedly intended to impose the statutory

minimum. Second, he contends the court erred in imposing an order preventing him from

entering the premises of the Brawley Elementary School District (district) because he was

denied probation. Finally, he contends the court erred in ordering him to pay $100 in

court-appointed attorney fees pursuant to section 987.8.

         As we explain, we agree with Banales's contention that the order to stay away

from the premises of the district be stricken, inasmuch as Banales was denied probation.

In all other respects, we affirm Banales's judgment of conviction.

                                   BRIEF BACKGROUND

         The relevant facts are not in dispute. A pickup truck belonging to the district was

reported missing in late September 2011. A few days later, a district employee

recognized the truck parked near a school.

         The district's dispatcher notified district director of maintenance Marcelino

Felician about the location of the stolen truck. Felician found the truck and called police.

As Felician waited for police to arrive, Felician saw a male later identified as Banales get


                                               2
into the driver's side of the truck and drive away with a male passenger. Before driving

away, Felician saw the male driver put a backpack in the bed of the truck. Felician

followed behind the truck until it stopped and saw both males exit the truck.

       When police contacted Banales, he had the backpack strapped to his back.

Banales told police the backpack belonged to him and admitted he was on parole. In a

subsequent search of the backpack, police found inside an insurance card that matched

the make, model and VIN number of the truck and some latex gloves. Police observed

that the driver side window of the truck was broken, and the truck's ignition was modified

to fit a screwdriver. Police found a flathead screwdriver on the passenger side floor of

the truck.

                                       DISCUSSION

       A. Restitution Fine

       The record shows Banales committed the instant offenses in September 2011. At

that time, section 1202.4, subdivision (b)(1) provided, "[t]he restitution fine shall be set at

the discretion of the court and commensurate with the seriousness of the offense, but

shall not be less than two hundred dollars ($200) and not more than ten thousand dollars

($10,000)." (Stats. 2005, ch. 240, § 10, italics added.) Section 1202.4, subdivision (b),

as amended in 2011 and effective January 1, 2012, provides for a minimum $240 fine.

(See Stats. 2011, ch. 358.) The statutory maximum did not change, however. (See

§ 1202.4, subd. (b)(1).)




                                              3
       Banales contends the imposition of the $240 fine violated the constitutional

prohibition against the ex post facto application of a law because the court intended to

impose the statutory minimum and therefore erroneously imposed the minimum

applicable in 2012 (i.e., $240), rather than the minimum that governed crimes committed

before then (i.e., $200). We are not persuaded.

       For one thing, there is no ex post facto application of section 1202.4, subdivision

(b)(1) because the court had discretion to impose a restitution fine up to $10,000 and thus

Banales was not subject to increased punishment when the sentencing court ordered him

to pay $240. For another thing, the court is presumed to have followed the correct law,

even if it did not explicitly state the law it was applying. (Wilson v. Sunshine Meat &

Liquor Co. (1983) 34 Cal. 3d 554, 562.) An appellant has the burden of affirmatively

showing error, and we cannot find such error on the basis of mere speculation.

       Indeed, the sentencing court here made no reference to applying the statutory

minimum for the restitution fine, and there is nothing in the record to support such a

finding. The sentencing court clearly was within its discretion when it ordered Banales to

pay $40 more than the statutory minimum applicable at the time Banales committed the

offenses. As such, we conclude the court did not abuse its discretion in ordering Banales

to pay restitution of $240.2


2       In light of our decision on the merits, we deem it unnecessary to decide whether
Banales forfeited this claim by failing to raise it below. In any event, we note the issue of
forfeiture in an analogous situation (i.e., involving a criminal justice administrative fee) is
currently pending before our Supreme Court. (See People v. McCullough, review
granted June 29, 2011, S192513.)
                                              4
       B. Stay Away Order

       Banales next contends the court erred when it imposed the order to stay away from

the district because Banales was denied probation. The People concede this issue and

thus we will order this condition stricken.

       C. Payment of Fees for Court-Appointed Attorney

       Finally, Banales contends he was denied due process of law based on the failure of

the sentencing court to inform him of his statutory right to a hearing pursuant to section

987.8, subdivision (b)3 on the issue whether he had the ability to pay all or a part of the

costs for court-appointed counsel.

       In a case similar to ours, the defendant in People v. Phillips (1994) 25 Cal. App. 4th
62 (Phillips) challenged the order requiring him to pay $150 toward the costs of his

court-appointed counsel because, among other things, the court had failed to give him

notice of his right to a section 987.8 hearing, and the defendant had not expected "the

court to take up the matter of legal fees during the sentencing hearing." (Phillips, at pp.

73-74.)



3       Section 987.8, subdivision (b) states: "In any case in which a defendant is
provided legal assistance, either through the public defender or private counsel appointed
by the court, upon conclusion of the criminal proceedings in the trial court, or upon the
withdrawal of the public defender or appointed private counsel, the court may, after
notice and a hearing, make a determination of the present ability of the defendant to pay
all or a portion of the cost thereof. The court may, in its discretion, hold one such
additional hearing within six months of the conclusion of the criminal proceedings. The
court may, in its discretion, order the defendant to appear before a county officer
designated by the court to make an inquiry into the ability of the defendant to pay all or a
portion of the legal assistance provided."
                                              5
       In rejecting this argument, the court in Phillips held that the probation report's

reference and recommendation regarding payment of attorney fees for court-appointed

counsel "constituted notice reasonably calculated, under all of the circumstances, to

apprise defendant that the matter would be taken up in the context of the sentencing

hearing." (Phillips, supra, 25 Cal.App.4th at p. 74.) The court in Phillips saw "no reason

why such a recommendation should not be viewed as placing a defendant on notice that

he or she should be prepared to proceed with the ability-to-pay hearing at [the] time of

sentencing." (Id. at pp. 74-75.)

       We find the reasoning of Phillips persuasive. Like the defendant there, in our case

Banales's probation report (which is part of the record) recommended that he pay $100

toward the services of his court-appointed counsel. Although not the preferred practice

(see Phillips, supra, 25 Cal.App.4th at p. 74), we conclude the reference to attorney fees

in the probation report provided Banales sufficient notice that the issue of payment of

attorney fees could come up in the sentencing hearing and such notice satisfied due

process.

       Moreover, the court in Phillips noted the conduct of defense counsel at the

sentencing hearing supported its conclusion that the defendant was afforded sufficient

notice to be prepared for a section 987.8 hearing: "Counsel did not offer any objection to

the court's order for reimbursement on grounds of notice, lack of preparation, or lack of

an opportunity to present evidence. The absence of any such objection indicates that

defendant was not surprised by the court's consideration of his financial status and the


                                              6
subsequent order for reimbursement. [Citation.]" (Phillips, supra, 25 Cal.App.4th at p.

75.) Similarly, in the instant case the record shows Banales's defense counsel neither

objected to the decision of the court to take up the attorney fees issue at sentencing nor to

the $100 imposed by the court for reimbursement of such fees.

       The court in Phillips also rejected the argument of the defendant that the section

987.8 hearing must be separate: "[S]ection 987.8 does not contain any language either

mandating a separate hearing or prohibiting consideration of reimbursement for legal

costs as part of the sentencing process. In addition, as with probation costs, a

construction of section 987.8 which permits the court to take up the matter of legal costs

at time of sentencing, is also consistent with the general purpose of the statute at issue,

i.e., to conserve the public fisc. In sum, based on the language of the statute and sound

policy considerations, we can perceive no valid basis for construing the statute as

requiring the expenditure of additional public funds by requiring all of the interested

parties to reconvene before the court at a later date. While this is clearly an option under

the statute, section 987.8 by no means compels such a procedure." (Phillips, supra, 25

Cal.App.4th at p. 76.) Again, we find Phillips persuasive on this issue and conclude

Banales was not entitled to a separate section 987.8 hearing regarding payment of

attorney fees.

       Finally, we separately reject Banales's contention he was denied due process of

law in connection with this issue because the record shows that during the sentencing




                                              7
hearing he consented to pay $100 toward the costs of his court-appointed counsel, as

demonstrated by the following colloquy:

       "[THE COURT:] Mr. Banales, the Court had advised you at your arraignment that

when your case was over, you may be asked to reimburse the county for the costs of the

Court appointed counsel. The recommendation is $100 for the cost of the Court

appointed counsel. . . . There was quite a bit of time and preparation for this case. That

amount is a tiny fraction of the amount of time that was spent. You agree to pay that

amount?

       "Mr. Banales: Pay what?

       "THE COURT: The amount for attorney's fees, $100?

       "Mr. Banales: All right.

       "THE COURT: All right. That will be the order."

       We also conclude Banales's consent to pay $100 is sufficient evidence to support

the (implied) finding of the trial court that Banales had the resources to pay a small

portion of the costs of his court-appointed counsel.4

                                      DISPOSITION

       The order of the court requiring Banales to stay away from the district's premises

is stricken. As modified, the judgment of conviction is affirmed. The trial court is

directed to prepare an amended abstract of judgment reflecting the modified judgment

4      In addition, we note from the probation report that Banales admitted he was using
$20 worth of methamphetamine per day, which further supports the (implied) finding of
the court that Banales had the ability to pay $100 toward the costs of his court-appointed
counsel.
                                             8
and to forward a certified copy thereof to the California Department of Corrections and

Rehabilitation.



                                                                    BENKE, Acting P. J.

WE CONCUR:


                     HALLER, J.


                      AARON, J.




                                            9